              Case 3:17-cv-01827-JR         Document 66             Filed 07/15/19   Page 1 of 2




     WILLIAM W. MANLOVE, OSB #891607
     Senior Deputy City Attorney
     william.manlove@portlandoregon.gov
     NAOMI SHEFFIELD, OSB #170601
     Deputy City Attorney
     naomi.sheffield@portlandoregon.gov
     Office of City Attorney
     1221 SW 4th Ave., Rm. 430
     Portland, OR 97204
     Telephone: (503) 823-4047
     Facsimile: (503) 823-3089
            Of Attorneys for Defendants


                                UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                         PORTLAND DIVISION

     JOSEF HABER, et al.,

                           PLAINTIFFS,                             Civil No. 3:17-cv-1827 JR

                    v.
                                                                   JOINT STATUS REPORT
     CITY OF PORTLAND, et al.,

                           DEFENDANTS.



            Pursuant to this Court’s Order of April 16, 2019, (Dkt. No. 65), the parties submit the

     following formal Joint Status Report: On February 8, 2019, the parties met for a settlement

     conference with Judge Coffin. A settlement has not been reached, but the settlement discussions

     with Judge Coffin remain ongoing.

                                                         By:


                                                         /s/ William W. Manlove
                                                         WILLIAM W. MANLOVE, OSB # 891607
                                                         Senior Deputy City Attorney
                                                         NAOMI SHEFFIELD, OSB #170601
                                                         Deputy City Attorney
                                                         Of Attorneys for Defendants


Page 1 – JOINT STATUS REPORT

                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                             TELEPHONE: (503) 823-4047
                                                 FAX: (503) 823-3089
            Case 3:17-cv-01827-JR      Document 66             Filed 07/15/19   Page 2 of 2




                                                    By:


                                                    /s/ Steven M. Wilker
                                                    Steven M. Wilker, OSB No. 911882
                                                    Sarah M. Einowski, OSB No. 093412
                                                    Alexander M. Tinker, OSB No. 144939
                                                    Megan R. Reuther, OSB No. 153919
                                                    Cooperating Attorneys for ACLU Foundation of
                                                    Oregon, Inc.

                                                    Mathew dos Santos, OSB #155766
                                                    Kelly Simon, OSB #154213
                                                    Of Attorneys for Plaintiffs




Page 2 – JOINT STATUS REPORT

                                    PORTLAND CITY ATTORNEY’S OFFICE
                                       1221 SW 4TH AVENUE, RM 430
                                        PORTLAND, OREGON 97204
                                        TELEPHONE: (503) 823-4047
                                            FAX: (503) 823-3089
